RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1825-19

IN THE MATTER OF THE
CIVIL COMMITMENT OF
J.P., SVP-802-19.
____________________________

                Submitted April 13, 2021 – Decided June 3, 2021

                Before Judges Moynihan and Gummer.

                On appeal from the Superior Court of New Jersey, Law
                Division, Essex County, Docket No. SVP-802-19.

                Joseph E. Krakora, Public Defender, attorney for
                appellant (Patrick Madden, Assistant Deputy Public
                Defender, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent (Melissa H. Raksa, Assistant Attorney
                General, of counsel; Stephen Slocum, Deputy Attorney
                General, on the brief).

PER CURIAM

       J.P. appeals from a judgment—entered after a two-day hearing during

which the committing judge heard testimony from two expert witnesses—civilly
committing him to the Special Treatment Unit (STU) pursuant to the New Jersey

Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38.

      In order to involuntarily commit a defendant under the SVPA, the State is

required to prove by clear and convincing evidence, N.J.S.A. 30:4-27.32(a), the

defendant is an

            individual [who] has been convicted of a sexually
            violent offense; . . . that he [or she] suffers from a
            mental abnormality or personality disorder; and. . . that
            as a result of his psychiatric abnormality or disorder, "it
            is highly likely that the individual will not control his
            or her sexually violent behavior and will reoffend."

            [In re Civil Commitment of R.F., 217 N.J. 152, 173
            (2014) (quoting In re Commitment of W.Z., 173 N.J.
            109, 130 (2002)).]

See also N.J.S.A. 30:4-27.26. The State also has the burden of proving the

committee poses "a threat to the health and safety of others because of the

likelihood of his or her engaging in sexually violent acts." W.Z., 173 N.J. at

132. Because the record evidence found by the committing judge supports his

finding that the State met its burden, we affirm. See R.F., 217 N.J. at 175.

      J.P. had been sentenced to an aggregate twenty-year prison term, subject

to the No Early Release Act, N.J.S.A. 2C:43-7.2, and committed to the Adult

Diagnostic and Treatment Center (ADTC), for first-degree kidnapping, N.J.S.A.

2C:13-1(b)(1), and second-degree sexual assault, N.J.S.A. 2C:14-2(b), of a nine-

                                                                           A-1825-19
                                        2
year-old girl—collectively, the index offense. In the committing judge's oral

opinion, he recounted the testimony of Dr. Roger Harris, who was "qualified as

an expert psychiatrist without objection," regarding two interviews he had

conducted with J.P. Initially, J.P. denied touching or using any force against the

young girl and denied being aroused by her at first. But he admitted to Dr.

Harris that he had spent six hours with the child while poolside at a party and,

when the child's relative suffered a medical emergency, J.P. took her from the

party, subsequently removed her bathing suit and rubbed her with a lubricant.

The girl suffered abrasions to her vagina, chest and thighs. 1

      As the committing judge found, and as conceded in J.P.'s merits brief,

"there is no dispute that [J.P.] was convicted of a sexually violent offense, as

defined by the statute[,]" N.J.S.A. 30:4-27.26.       Thus, the only arguments

defendant raises relate to the second and third prongs of N.J.S.A. 30:4-27.26

defining "[s]exually violent predator." See R.F., 217 N.J. at 173.

      Dr. Justyna Dmowski testified for the State "as an expert psychologist

without objection." J.P. contends the doctor said "she could diagnose J.P. with


1
  The plea transcript and other documents describing the crime, referenced in
the hearing transcript, were not provided in the record. Although the committing
judge recited some details of the assault from the evidence, he did not make
clear that he found those details as facts. See R. 1:7-4(a). We, therefore, recite
only those facts that were confirmed by J.P.
                                                                            A-1825-19
                                        3
pedophilia even though the definition put forth in the Diagnostic and Statistical

Manual, 5th edition, requires a six[-]month period of troubling behavior, not

simply a one[-]time, one[-]day act like the one [that] resulted in [J.P.'s]

conviction." As such, he argues Dr. Dmowski would have had "to use the non-

convictions as additional support" for her diagnosis "which was what this court

warned trial courts not to allow" in In re Civil Commitment of A.E.F., 377 N.J.

Super. 473 (App. Div. 2005).

      The A.E.F. decision contained no such warning. We recognized a victim's

grand jury testimony, that had been reviewed by one of the State's two testifying

doctors, was "unproven and, more significantly, not subject to cross-

examination by the accused or his representative," and observed if the "unproven

allegation had provided a significant building block in the opinions of [the

State's doctors], it would present a troubling issue since . . . [an] SVPA

commitment, cannot and should not be based on unproven allegations of

misconduct." Id. at 490. But, we found "no need to deal with [that] potentially

thorny issue." Ibid.

      Nor do we have to here. As the committing judge found "based on the

uncontradicted testimony of the State's experts, which [the judge] credit[ed],"

J.P. "suffers from mental abnormalities and a personality disorder," thus


                                                                           A-1825-19
                                       4
satisfying the second statutory prong. The committing judge's finding that the

State's experts' conclusions were amply supported by the record is borne out by

the evidence adduced at the hearing.

      Dr. Harris diagnosed J.P. with "pedophilic disorder, girls, not exclusive";

"[o]ther specified paraphilic disorder, underage teenage girls"; "antisocial

personality disorder"; and "substance abuse disorders[,] . . . includ[ing] alcohol,

cannabis and PCP." Dr. Harris based his diagnosis of pedophilic disorder on

J.P.'s "arousal to under[]age children." The doctor acknowledged J.P. had only

one conviction for sexual offenses against a prepubescent child but opined "the

characteristics of that arousal as [per] his report, while at the ADTC, and

partially [in] his report to me, clearly indicate an arousal to prepubescent

children, which he acted upon." He added "[t]here were other allegations but

they were not proven."

      Among J.P.'s admissions Dr. Harris alleged were (1) J.P.'s plea to a 1991

charge of battery in Illinois where he hit a fifteen-year-old victim in the breast

while fighting with her father; (2) grabbing the buttocks of a friend's fifteen-

year-old daughter; and (3) grabbing a fourteen-year-old girl in Germany when

he was seventeen years old. J.P. also admitted to Dr. Harris that he had a past

"arousal to [fifteen]-year-olds." When later asked about them, J.P. told Dr.


                                                                             A-1825-19
                                        5
Harris he had started drinking after finding his father's liquor cabinet and "would

take advantage of everybody. It didn't matter how old they were. I was drunk.

Many times I would wake up in the [c]ounty [j]ail, and they would dismiss th e

charges and I would go right out and get in trouble again. I was aroused. It

could be anybody."

      Dr. Harris's diagnosis of paraphilic disorder was based on the same proofs

that evidenced "the pattern of [J.P.] having, or attempting to have sexual contact

with under[]aged teenage girls."

      Antisocial personality disorder was deemed an appropriate diagnosis by

Dr. Harris because J.P. "demonstrated a profound disregard for the rights of

others" by failing to "conform to social norms, as indicated by his sexual and

non-sexual offenses, his violating probation [and] parole."       The doctor had

previously testified about J.P's convictions and adjudications for non -sexual

offenses. The doctor also cited other factors supporting the diagnosis that had

no relation to any non-convictions including "impulsivity," "consistent

irresponsibility" and "lack of remorse."

      J.P.'s self-reported longstanding alcohol use and daily marijuana use from

age sixteen to 2004, daily use of cocaine and PCP, and other evidence of

substance abuse, supported Dr. Harris's substance abuse diagnoses.


                                                                             A-1825-19
                                        6
      A.E.F., where the committee contended the "commitment determination"

was based on unproven allegations, 377 N.J. Super. at 489, is inapposite because

J.P.'s non-convictions did not provide a "significant building block" buttressing

Dr. Harris's opinion that J.P. should be committed; the non-convictions did not

even buttress the doctor's diagnosis which was only part of the evidence that led

to his conclusion that commitment was required. Even if Dr. Dmowski used

non-convictions in formulating her pedophilia diagnosis, the record evidence —

Dr. Harris's testimony about any of J.P.'s several diagnoses, as credited by the

committing judge—was sufficient to prove the second statutory prong based

upon J.P.'s convictions and admissions.

      Defendant contends "Dr. Harris was also as guilty in providing incredible

evidence by testifying about his dismissed indictments and uncharged

accusations as if they happened, even with the [committing judge]

acknowledging that there was inadmissible hearsay within his testimony." J.P.

did not specify what hearsay the judge admitted or how it was inadmissible. As

such, we will not address that undeveloped argument. See Gormley v. Wood-

El, 218 N.J. 72, 95 n.8 (2014); Sklodowsky v. Lushis, 417 N.J. Super. 648, 657

(App. Div. 2011).    Further, we defer to the committing judge's credibility

determinations, made after having had the opportunity to hear and see the


                                                                           A-1825-19
                                       7
witnesses. See R.F., 217 N.J. at 174-75; In re Return of Weapons to J.W.D.,

149 N.J. 108, 117 (1997).

      Contending "the State failed to meet its clear and convincing burden that

[he] was highly likely to re-offend," J.P. argues "[t]he judge should not have

credited the [S]tate on its risk assessment of J.P. in terms of what his statistical

risk is on paper, and then on the issue of mitigation of his risk through

participation in therapy."

      The first part of that argument centers on the inclusion by both State's

experts in their "false analyses of [J.P.'s] risk to re-offend," of "allegations that

did not lead to either an admission of guilt . . . [by] J.P., []or lead to a finding

by a court of proof beyond a reasonable doubt."

      During his testimony, Doctor Harris reviewed six allegations that did not

result in convictions: a rape accusation by a fifteen year old in 1975; aggravated

sexual assault and criminal sexual contact of J.P.'s five-year-old and three-year-

old daughters in 1983; a domestic violence incident with an allegation of sexual

assault in 1985; aggravated criminal sexual abuse of a fifteen year old in Illinois

in 1991; aggravated sexual assault, criminal sexual contact, endangering the

welfare of a child, and an unspecified criminal attempt in 1993; and sexual

assault by penetration and endangering the welfare of a child in 1994. Dr.


                                                                               A-1825-19
                                         8
Dmowski recounted the same history but said J.P.'s versions of some events

differed from those he gave Dr. Harris. Dr. Dmowski testified J.P. admitted

touching the buttocks of a girl who was then between thirteen and seventeen

years old in 1991 and the buttocks of a fourteen-year-old girl in 1994.

      Although Dr. Harris acknowledged he had given "weight" to some

unproven allegations because it has been "demonstrated empirically that charges

are significant in predicting the risk to sexually reoffend. [2] That [has] been

proven empirically and that's why it's included in all risk assessment tools,

including the Static 99 and 99R."        The doctor also explained the charges

"illustrate[] patterns of behavior in terms of . . . how an individual is attempting

to gain access to targets, whether they are embedding themselves in families, or

gaining access through friendships, or just attempting to touch strangers." He

also said the charges give "a pattern in two age groups" and age groups to which




2
  In one instance, when Doctor Harris testified about the 1985 aggravated sexual
assault, aggravated assault and robbery charges that were later dismissed by
J.P.'s ex-girlfriend, and were described by J.P. to the doctor as an argument over
a phone call to the ex-girlfriend from another man, the committing judge asked
the doctor how he dealt with the conflicting versions. The doctor replied that
he did not "put a lot of weight on this . . . particular arrest or the outcome of it"
and it was "difficult to draw any conclusion from this, other than [J.P.] having
unstable relationships and his being impulsive."
                                                                              A-1825-19
                                         9
an individual is aroused. "[A]bove a certain threshold [the charges] have been

empirically shown to carry weight in terms of risk to sexually reoffend."

      Dr. Dmowski testified convictions carried more weight, but non-

convictions "are counted as . . . charges on the [Static 99], so they inform the

risk, as well as they show off the patterns of behavior."

      In his merits brief, J.P. concedes "the Static-99 allows for the counting of

charges in the computation of risks." See A.E.F., 377 N.J. Super. at 480 n.3

("The use of actuarial instruments such as the Static 99 and the MnSOST-R was

approved in In re Commitment of R.S., 339 N.J. Super. 507 (App. Div. 2001),

aff'd, 173 N.J. 134 (2002), and they are routinely employed in SVPA cases.").

We have observed the likelihood of prejudice is reduced when "[a]n experienced

judge who is well-informed as to the character of the actuarial instruments and

who is accustomed to dealing with them" reviews evidence relating to those

instruments. R.S., 339 N.J. Super. at 539. "The judge can accord the appropriate

weight to actuarial assessments in any given case, or reject them." Id. at 539-

40.




                                                                            A-1825-19
                                       10
      The committing judge did not err in considering the Static-99 results. The

scores were but one piece of evidence the experienced committing judge 3 used

in concluding the State had met its burden with regard to the third statutory

prong. The committing judge recognized that the Static-99 scores that placed

J.P. "in a group of individuals who offend at an above-average risk when

released" did not "address [J.P's] dynamic factors, psychological factors, which

have shown to place individuals at risk beyond what is measured by actuar[ial]

instruments." Even the State's experts did not give the actuarial evidence much

weight in their overall assessment of J.P. In his merits brief, J.P. stated the

State's doctors deemed "the Static-99 [to be] just one piece of data that goes into

a formulation of risk." Dr. Dmowski said the Static-99R "score of [five], which

is above average," "describes a risk category that [J.P.] belongs to, that is off

other sexual offenders that have scored the same." The doctor admitted the score

did not "describe his individual risk." And we do not see that Dr. Harris even

testified to the actuarial score he noted in his report.

      We also reject J.P.'s final argument that the committing judge erred by

"not properly factoring in the twelve years of therapy J.P. participated in at [the]


3
  We note the committing judge was also the judge in R.S., id. at 512, and had
added eighteen years to his considerable experience when this hearing took
place.
                                                                              A-1825-19
                                        11
ADTC." He contends his progress in treatment was evidenced by ADTC reports

that "discuss[ed] what goals J.P. met while in therapy showing he was a

consistent participant, discussed his own issues, and completed treatment

modules[,] some of which he'd be asked to repeat if he were committed as an

SVP." He also points to testimony from Dr. Andrew Greenberg, a licensed

psychologist at the ADTC, a fact witness "who[,] while not directly involved in

J.P.'s treatment[,] acknowledged that he met and maintained a high level of

treatment at the ADTC," attaining level IV status.

      J.P. acknowledges the reports and testimony of Doctors Harris and

Dmowski set forth their opinions that "J.P. did not make meaningful gains in

sex offender treatment." Because the State's witnesses' opinions conflicted with

the evidence favorable to J.P., he argues the committing judge should have

determined the State did not meet its burden that he required additional therapy.

      The committing judge considered that ADTC records showed J.P. "did

engage in treatment more in the latter years of his stay at the ADTC" and

indicated he had "gained in treatment." He also acknowledged Dr. Dmowski's

concessions that J.P. did not have any institutional infractions at the ADTC,

"moved up in treatment," and attended treatment consistently.           But the

committing judge also discerned the records reported his "inability to address


                                                                           A-1825-19
                                      12
his prior charges[,] dismissed or not, and this prevented him from exploring his

deviant arousal. It also raise[d] questions about his honesty."

      The judge took particular note of the differences between J.P.'s statements

to Dr. Harris, which the doctor described during the hearing:

            [I]n [August] in 2019, he goes from . . . a fair
            description of the instant offense, and starts taking
            responsibility for the six charges and one conviction for
            his having contact with primarily teenage girls, so he's
            taking some responsibility for that, which he never did
            at ADTC, to October 2019, where he, certainly it
            appears that he's using a different strategy, where he
            becomes glib, that he has no sexual problem, that it is
            only alcohol. And now that he has been free of alcohol
            for so long, he poses no problem.

      The committing judge concluded J.P. "minimized his index offense," at

one point denying he touched the nine-year-old victim he abducted, and "did not

demonstrate relapse prevention skills, or an understanding of his deviant cycle

or what is high risk." The judge credited Dr. Harris's opinion and found J.P.

was "really still in the early stages of treatment, despite what the ADTC says he

accomplished." He also cited to Dr. Dmowski's testimony and found J.P.

            struggled at the ADTC, and when he talked about his
            charges and offenses, he said he could give feedback
            but he couldn't take it. He has impression management,
            and when she spoke to him he did not present with good
            relapse prevention knowledge. He told her all he needs
            to do is not drink. He doesn't understand the cycle. He
            blames substance abuse. He needs to understand his

                                                                           A-1825-19
                                      13
            dynamic so he can interfere and intervene with his
            triggers. He also has insufficient knowledge of
            substance abuse, saying "I'm not going to drink" is not
            enough.

      The evidence justified the committing judge's conclusion that, despite

years of participation in therapy, J.P. had not progressed and "would have

serious difficulty controlling his sexually violent behavior, particularly if he

returned to substance abuse." Even if this was a close case—which we neither

perceive or suggest—we should not disturb a trial judge's decision that "all

evidence or inference conflicts in favor of one side." R.F., 217 N.J. at 175

(quoting State v. Johnson, 42 N.J. 146, 162 (1964)). "Trial judges who handle

SVPA commitment hearings generally possess expertise and experience in

highly complex matters where credibility decisions must be made, expert

psychiatric testimony assessed, future conduct predicted, and individual liberty

weighed against public safety." Id. at 172.

      The committing judge's decision also rested upon his findings that J.P.'s

"mental abnormalities" as diagnosed, even if mitigated by his age, together with

his "deviant arousal," "antisocial attitudes and behaviors," "impulsive and

hedonistic lifestyle," "conflicts with relationships," "poor cognitive problem[-

]solving skills and poor self-regulation" all "contribute[d] to his high risk" of



                                                                           A-1825-19
                                      14
reoffending.   As such, we see no "clear mistake" that would justify our

modification of the judge's decision to commit J.P. See R.F., 217 N.J. at 175.

      Affirmed.




                                                                         A-1825-19
                                     15